Citation Nr: 1216628	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for psoriasis.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disability (TDIU).  

3.  Entitlement to a permanent and total disability rating pension purposes. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and brother


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, denying the Veteran's claims for service connection for psoriasis, a TDIU, and nonservice-connected disability pension benefits.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in December 2011.  A transcript of that hearing is of record.  At such proceeding, the Veteran submitted additional documentary evidence along with a written waiver for its initial consideration by the RO.  In addition, the record of the Veteran's hearing remained open for a period of sixty days in order to permit him to submit further evidence, but no such evidence was received by the Board during the allotted time.  

The issues of the Veteran's entitlement to service connection for psoriasis and TDIU entitlement are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

By his statement received by the Board at the hearing in December 2011, which was later reduced to writing, the appellant withdrew from appellate consideration the issue of his entitlement to a permanent and total rating for pension purposes.  

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the issue of the appellant's entitlement to a permanent and total rating for pension purposes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Here, the appellant, by means of his oral statement on the record at the time of his Board hearing in December 2011, later reduced to writing, indicated that he was withdrawing from appellate consideration the issue of his entitlement to a permanent and total rating for pension purposes.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter, and as the Board does not have jurisdiction to review the appeal relating thereto, it must be dismissed. 


ORDER

The appeal involving the issue of the appellant's entitlement to a permanent and total disability rating for pension purposes is dismissed. 



REMAND

At his December 2011 hearing, the Veteran testified that he was treated for a skin problem, diagnosed as psoriasis, when hospitalized in March 1992 at St. Alphonsus Regional Medical Center in Boise, Idaho, following a motorcycle accident.  He also reported having been found entitled or in receipt of Supplemental Security Income from the Social Security Administration (SSA) in or about 2004 or 2005.  Records as to the foregoing are not now contained within the Veteran's claims folder, other than a State agency (Disability Determination Service) consultative examination in December 2006 on behalf of the SSA.  Remand in order to attempt to obtain these records is necessitated under the VA's duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Notice is also taken that the Veteran in his notice of disagreement of July 2008 specifically requested a hearing before the RO's decision review officer as to the issues herein on appeal.  The record does not reflect that any such hearing was ever afforded, nor does it indicate that the request for an RO hearing was withdrawn.  Remand for clarification and, if an RO hearing continues to be desired, affording the Veteran that hearing is required.  

Testimony of the Veteran and others at his recent Board hearing was to the effect that a skin disturbance was observed within the first year postservice, with treatment beginning in or about March 1992 involving use of topical creams.  General medical and skin examinations were afforded the Veteran by VA in December 2009, which yielded a pertinent diagnosis of psoriatic dermatitis, but without any opinion as to whether the diagnosed skin disorder originated in service or was otherwise linked to military service.  Photographs were taken and submitted, but are not now of record.  The VA examiner noted that the Veteran "has a severe disability impact when use of his hands are required in employment," with likely flares when using the hands to grip, grasp, turn, or twist, or with hand washing or solvent use.  Other than the use of the hands, the Veteran was not found to be limited in function; however, the VA examiner did not adequately address the question of whether the psoriasis, alone, rendered the Veteran unemployable.  Remand to obtain further medical input is deemed advisable. 


Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Ask if the Veteran desires to appear at an RO hearing as to the matters on appeal, and, if so, afford him his requested hearing.  

2.  Request that the Veteran furnish written authorization for release of the March 1992 treatment records regarding his hospitalization at St. Alphonsus Regional Medical Center in Boise, Idaho, and upon receipt of that authorization, obtain all available treatment records, to include those pertaining to the treatment of psoriasis, for inclusion in the Veteran's VA claims folder.  

3.  Obtain all pertinent VA examination and/or treatment records, not already on file, for inclusion in the Veteran's VA claims folder, including but not limited to the skin photographs taken at the time of the VA examination in December 2009.  

4.  Afford the Veteran a VA skin examination in order to ascertain more clearly the nature and etiology of his claimed psoriasis.  The claims file should be made available for review in conjunction with those examinations and each VA examiner should indicate whether in fact the claims folder was made available and reviewed.  A complete medical history, as well as all necessary clinical evaluation and testing should be accomplished.  All pertinent diagnoses should be fully detailed, with specific notation by the examiner as to whether there is present or absent current disability involving psoriasis.  

The examiner is asked to address the following questions, offering a complete rationale for each opinion provided: 

a)  Is it at least as likely as not (50 percent or greater probability) that any existing disorder involving psoriasis originated in service or is otherwise related to service or any event therein, inclusive of trauma? 

b)  Is it at least at likely as not (50 percent or greater probability) that the Veteran's psoriasis, if any, alone, renders him unable to obtain or maintain gainful employment, given his past educational and occupational attainments?  

The examiner(s) is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, as to find against such matter.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

5.  Lastly, readjudicate the remaining appellate issues, and if any benefit sought is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and afforded a reasonable period in which to respond, followed by return of the case to the Board.  

The Veteran need not take any action until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


